                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION


SCIELINDA MUSTEEN                                                           PLAINTIFF


        v.                                NO. 18-5083


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                              DEFENDANT


                                           ORDER

        Plaintiff, Scielinda Musteen, appealed the Commissioner's denial of benefits to this Court.

On October 11, 2018, judgment was entered remanding Plaintiff's case to the Commissioner

pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 15). Plaintiff now moves for an award of

$5,293.50 in attorney’s fees and expenses under 28 U.S.C. § 2412, the Equal Access to Justice Act

(hereinafter “EAJA”), requesting compensation for 26.30 attorney hours of work before the Court

at an hourly rate of $195.00 for work performed in 2018; and 2.20 paralegal hours at an hourly

rate of $75.00. (Docs. 16-17). Defendant filed a response to Plaintiff’s application, stating that

she does not oppose an award to Plaintiff in the amount requested. (Doc. 18).

        Pursuant to 28 U.S.C. § 2412(d)(1)(A), the Court must award attorney’s fees to a prevailing

social security claimant unless the Commissioner’s position in denying benefits was substantially

justified.   The burden is on the Commissioner to show substantial justification for the

government’s denial of benefits. Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir. 1986). Under

Shalala v. Schaefer, 509 U.S. 292, 302 (1993), a social security claimant who obtains a sentence-

four judgment reversing the Commissioner’s denial of benefits and remanding the case for further




                                                 1
proceedings is a prevailing party. After reviewing the file, the Court finds that Plaintiff is a

prevailing party in this matter.

       In determining a reasonable attorney’s fee, the Court will in each case consider the

following factors: time and labor required; the novelty and difficulty of questions involved; the

skill required to handle the problems presented; the preclusion of employment by the attorney due

to acceptance of the case; the customary fee; whether the fee is fixed or contingent; time

limitations imposed by the client or the circumstances; the amount involved and the results

obtained; the attorney’s experience, reputation and ability; the “undesirability” of the case; the

nature and length of the professional relationship with the client; and awards in similar cases.

Hensley v. Eckerhart, 461 U.S. 424, 430 (1983).

       However, the EAJA is not designed to reimburse without limit. Pierce v. Underwood, 487

U.S. 552, 573 (1988). The Court can determine the reasonableness and accuracy of a fee request,

even in the absence of an objection by the Commissioner. Clements v. Astrue, 2009 WL 4508480

(W.D. Ark. Dec. 1, 2009); see also Decker v. Sullivan, 976 F.2d 456, 459 (8th Cir. 1992)

(“Although the issue was not raised on appeal, fairness to the parties requires an accurately

calculated attorney’s fee award.”).

       The EAJA further requires an attorney seeking fees to submit “an itemized

statement...stating the actual time expended and the rate at which fees and other expenses were

computed.” 28 U.S.C. § 2412(d)(1)(B). Attorneys seeking fees under federal fee-shifting statutes

such as the EAJA are required to present fee applications with “contemporaneous time records of

hours worked and rates claimed, plus a detailed description of the subject matter of the work.” Id.

Where documentation is inadequate, the Court may reduce the award accordingly. Hensley, 461

U.S. at 433 (1983).



                                                2
          Plaintiff’s attorney requests an award under the EAJA for 26.30 hours of attorney work

performed in 2018, at an hourly rate of $195.00. The party seeking attorney fees bears the burden

of proving that the claimed fees are reasonable. Hensley, 461 U.S. at 437. Attorney fees may not

be awarded in excess of $125.00 per hour - the maximum statutory rate under § 2412(d)(2)(A) -

unless the court finds that an increase in the cost of living or a special factor such as the limited

availability of qualified attorneys justifies a higher fee. 28 U.S.C. § 2412(d)(2)(A).

          Pursuant to General Order 39, 1 which references the Consumer Price Index (CPI) – South,

the Court finds that an enhanced hourly rate based on a cost of living increase is appropriate, and

counsel will be compensated at $195.00 per hour in 2018.

          Plaintiff’s counsel has also requested 2.20 paralegal hours of work at the rate of $75.00 per

hour. The Court finds $75.00 per hour for paralegal work to be reasonable.

          The Court next addresses the number of hours Plaintiff's counsel claims she spent working

on this case. The Court has reviewed the itemized statement, and finds the amount of 26.30

attorney hours and 2.20 paralegal hours is reasonable.

          Based upon the foregoing, the Court finds that Plaintiff is entitled to an attorney’s fee award

under the EAJA for: 26.30 attorney hours for work performed in 2018, at an hourly rate of $195.00;

and 2.20 paralegal hours at an hourly rate of $75.00, for a total attorney’s fee of $5,293.50. This

amount should be paid in addition to, and not out of, any past due benefits which Plaintiff may be

awarded in the future. Based upon the holding in Astrue v. Ratliff, 130 S. Ct. 2521 (2010), the

EAJA award should be paid directly to Plaintiff.



1
  Per General Order 39, the allowable rate for each year is as follows, and for simplicity sake, the figure is rounded to the nearest
dollar:

          2018 – 238.512 x 125 divided by 152.4 (March 1996 CPI-South) = $195.629/hour - $195.00.



                                                                  3
       The parties are reminded that the award herein under the EAJA will be taken into account

at such time as a reasonable fee is determined pursuant to 42 U.S.C. § 406, in order to prevent

double recovery by counsel for the Plaintiff.

       IT IS SO ORDERED AND ADJUDGED this 21st day of February 2019.




                                                /s/P.K. Holmes,III
                                                P. K. HOLMES, III

                                                U.S. DISTRICT JUDGE




                                                  4
